DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-30-2022 has been entered.


Response to Arguments
Applicant’s arguments, see Remarks, filed 06-30-2022, with respect to the rejection(s) of claim(s) 1-7, 9-15, and 17-20 under 35 U.S.C. 103 as being unpatentable over Osbourne in view of Dunlap and further in view of Lim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khan et al (US 20180367501)

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4, 6, 7, 9, 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al (US 20180367501) in view of Dunlap et al (US 20130100955) and further in view of Lim et al (20170264494).

As to claim 1, 9 and 17  Khan discloses A non-transitory computer-readable medium, a method and a router having instructions stored thereon for programming a processing device to perform steps of: obtaining a table having a plurality of prefixes responsive to a requirement to reduce a size of the table, reducing a number of the plurality of prefixes based on one or more reduction approaches, configured by an operator to control reduction of the size of the table that uses anyone of the plurality of attributes and classifications (Khan¶0023 ¶0024-an example non-optimal routing table would be a situation in which a router has multiple individual prefixes of a summary address in its routing table );
Khan however is silent where the plurality of prefix have a plurality of classification- as interpreted as priority based per class. However, in an analogous art Dunlap remedies this deficiency: Dunlap ¶0023- last sentence- the router control module 104 can access a routing policy 103, which may include a table or other data structure that stores the defined traffic classes, the priority levels for each traffic class);
Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kim with that of Dunlap for the purpose of a router a router accessing a table pertaining to priority level data (Dunlap ¶0023- last sentence).
Khan and Dunlap however are silent wherein; responsive to the requirement, obtaining an output table having some of the plurality of prefixes removed there from based on the one or more reduction approaches; and providing the output table to a table receiver. However, in an analogous art Lime remedies this deficiency: Lim ¶0135- 1503 shows that the flow output table 130 has moved all of the records.... In addition, the
flow output table 130 has removed all of the entries for the extra set; Lim ¶0118- last sentence- The marker of some embodiments is a prefix associated with each flow). Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Khan and Dunlap with that of Lim for the purpose of modifying flow entry tables (Lim ¶0010).

As to claim 4 and 12 the combined teachings of Khan, Dunlap and Lim disclose the non-transitory computer-readable medium and method of claims 1 and 9 respectively, wherein, when there is no requirement to reduce the size, the output table has a same number of the plurality of prefix as the table ( Lim ¶0075- the flow output table can reconcile the flow without adding or deleting anything from the MFE.)

As to claims 6 and 14  the combined teachings of Khan, Dunlap and Lim disclose the non-transitory computer-readable medium and method of claims 1 and 9 respectively, wherein the classifications are added by control plane components, and wherein the one or more reduction approaches utilize the classifications (Dunlap ¶0023- last sentence- the router control module 104 can access a routing policy 103, which may include a table or other data structure that stores the defined traffic classes, the priority levels for each traffic class);Lim ¶0048.- 2nd sentence- The flow output table 130 of some embodiments represents an integration layer that receives and processes the add/delete flow events from both the computation engine 125 and the MFE 150. The computation engine 125 has the full desired state of the MFE flows (i.e., based on the configuration it received from the central control plane, etc.)

As to claim 7 and 15 the combined teachings of Khan, Dunlap and Lim disclose the non-transitory computer-readable medium and method of claims 6 and 14 respectively, wherein the classifications are any of priority-based, weightings, and hard partitioning per class (Dunlap ¶0023- last sentence- the router control module 104 can access a routing policy 103, which may include a table or other data structure that stores the defined traffic classes, the priority levels for each traffic class);

Claims 2, 3, 10, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Dunlap in view of Lim and further in view Osbourne (US 20190342208)

As to claim 2 , 10 and 18 the combined teachings of Khan, Dunlap and Lim discloses the non-transitory computer-readable medium , method and router of claims 1, 9 and 17 respectively, however silent wherein the obtaining the table is via control plane components including Border Gateway Protocol (BGP) However in an analogous art Osbourne remedies this deficiency: (Osborne ¶0017-3rd sentence- a control plane of a network is able to receive border gateway protocol (BGP) routes, in the form of IP addresses coupled to metadata.  Further, the control plane may summarize the received routes and place them in a routing table). Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Khan, Dunlap and Lim with that of Osbourne for the purpose of  implementing BGP for routing tables (Osbourne Abstract).

As to claim 3 and 11 the combined teachings of Khan, Dunlap and Lim disclose the non-transitory computer-readable medium and method of claims 1 and 9 respectively, however silent wherein the requirement to reduce the size is based on a size of the table and a size of memory associated with the table receiver. However in an analogous art Osbourne remedies this deficiency: (Osborne ¶00017- last sentence- the reduced size of the routing table may allow routers or other components to maintain the entirety of the table in memory where they would otherwise be unable to fit a functional routing table due to space limitations). Therefore, it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Khan, Dunlap and Lim with that of Osbourne for the purpose of maintaining the entirety of the table in memory (Osbourne ¶0017- last sentence)

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Dunlap in view of Lim and further in view of Bannister (US 20180048566)

As to claim 5, 13 and 19  the combined teachings of Khan, Dunlap and Lim disclose the non-transitory computer-readable medium, the method and router of claims 1, 9 and 17  respectively , however silent wherein the one or more reduction approaches utilize one or more of the plurality of attributes to sort the plurality of prefixes with the reducing based on the sorted plurality of prefixes . However in an analogous art Bannister remedies this deficiency:  (Bannister ¶0008- includes sorting the plurality of network prefixes to generate one or more subgroups of network prefixes and selecting a first subgroup of network prefixes included in the one or more subgroups) Therefore it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Khan, Dunlap and Lim with that of Bannister for the purpose of compressing a forwarding table (Bannister- Abstract)

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Dunlap in view of Lim and further in view of Eckert et al (US 20070140107).

As to claims 8 and 16 the combined teachings of Khan, Dunlap and Lim disclose the non-transitory computer-readable medium and method of claims 6 and 14 respectively, however silent wherein the classifications are used for any of a current prefix and a next-hop prefix. However in an analogous art Eckert remedies this deficiency: Eckert ¶0026- 2nd sentence- upon receiving information relating to next-hop routers, routines in module 220 can order network prefixes in the forwarding information base according to class information provided by classification module 210). Therefore it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Khan, Dunlap and Lim with that of Eckert for the purpose of designating prefixes base on classification (Eckert- 2nd sentence)

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Dunlap in view of Lim and further in view of Ji et al (US 6888838).

As to claim 21 the combined teachings of Khan, Dunlap and Lim disclose the non-transitory computer-readable medium of claim 1, wherein the one or more reduction approaches include i) classless or single class approaches that filter based on the attributes and ii) class-based approaches that filter based on the classifications. However in an analogous art Ji remedies this deficiency: (Ji Col. 2, lines 23-35-  A new scheme called classless inter-domain routing (CIDR) was used to reduce the routing table) Therefore it would have been obvious to one pf ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Khan, Dunlap and Lim with that of Ji of reducing memory storage requirements of routing tables (Ji- Abstract).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462